IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EDWARD SUMMERS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-3385

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 2, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Edward Summers, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.